Citation Nr: 0510412	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2002.  In September 2003, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  For reasons expressed below, the appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

Evidence received since a final January 1993 RO decision, 
which denied service connection for a left ankle disability, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a left ankle disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   

The RO denied service connection for a left ankle disorder in 
a June 1986 rating decision, and again in January 1993.  The 
veteran did not appeal either of these decisions, and they 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  In determining whether new 
and material evidence has been submitted, all evidence 
submitted since that last final decision, in January 1993, 
must be considered.  See Evans v. Brown, 9 Vet.App. 27 
(1996).   

The veteran's application to reopen his claim was received in 
July 2001.  Under the law in effect for such a claim, "new 
and material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  (The 
definition of new and material evidence found in 38 C.F.R. § 
3.156(a) was changed in 2001; this change applies only to 
claims received on or after August 29, 2001, and, hence, is 
not applicable to this case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).)

Evidence of record at the time of the previous decision 
included service medical records, which showed that the 
veteran sustained a sprain to the left ankle in April 1970.  
In May 1970, he was observed to have post-sprain swelling for 
one month, and X-rays were taken, which showed no fracture or 
soft tissue abnormality, although a metallic fragment was 
present within the soft tissues near the medial aspect of the 
heel.  No further pertinent complaints were noted, the 
separation examination was negative, and a VA examination in 
March 1971 did not disclose any complaints or findings 
pertaining to the left ankle.  Also of record were VA 
treatment records dated from April 1979 to December 1983, and 
from January to December 1991, which, while showing 
complaints of pain involving the lower extremities, did not 
contain complaints specifically related to the left ankle.  
In addition, the file contained statements from private 
doctors dated in September 1985 and October 1985; the latter 
statement included an opinion that the ankle appeared to have 
possibly been fracture at the medial malleolus.  The RO 
denied the claim on the basis that the injury in service had 
been acute and transitory.  

Evidence received since the 1993 rating decision includes VA 
treatment records dated from August 2000 to December 2002, 
which show that in October 2000, the veteran complained of 
left ankle pain of two weeks' duration.  He continued to 
complain of left ankle pain, and in a June 2001 evaluation, 
the veteran said he was in a motor vehicle accident in 
Vietnam, and had sustained ligament damage to the ankle.  
Since then, his ankle periodically became weak from pain and 
numbness.  On examination, the left ankle was tender, and he 
had an antalgic gait, with a mild left foot drop.  The 
impression was ankle pain, and it was noted that most likely 
he had intermittent nerve damage from recurrent stretch 
injuries.  Osteoarthritis of the ankle and recurrent sprains 
created the pain.  Subsequently, he was provided a brace for 
his foot drop.  

This medical evidence of current disability, which appears to 
suggest a nexus to the in-service injury, bears directly and 
substantially on the matter in question, and is "so 
significant that it must be considered in order to fairly 
decide the merits of a claim."  38 C.F.R. § 3.156(a) (1999); 
Hodge.  In this regard, for the purpose of determining 
whether evidence is new and material, evidence is presumed 
credible and accorded full weight; the evidence is weighed 
and credibility assessed only after the claim is reopened.  
Justus v. Principi, 3 Vet.App. 510 (1993).  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and VA must review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.   



ORDER

New and material evidence to reopen a claim for service 
connection for a left ankle disability has been received; to 
that extent, the appeal is granted.


REMAND

Because the claim for service connection for a left ankle 
disability has been reopened, the VA's duty to assist the 
veteran in developing evidence pertinent to his reopened 
claim must be satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  In addition, with respect 
to his claim for service connection for a left knee 
disability, the Board finds that further assistance is 
indicated.  

First, all relevant VA treatment records must be obtained.  
At his hearing the veteran indicated that he had been 
receiving treatment for his claimed conditions at VA 
facilities since approximately 1971.  Evidence of VA 
treatment currently of record consists of records of a 
hospitalization at eh Birmingham VAMC in September 1970; 
treatment from April 1979 to April 1983 at the Mobile OPC; 
from April to December 1983 at the New Orleans VAMC; and from 
January to December 1991, and August 2000 to December 2002 at 
the Mobile OPC and/or its parent facility, the Biloxi VAMC.  
At his hearing, he indicated that prior to about 1979, his 
treatment had been from the Montgomery VAMC.  Since then, he 
said his treatment has been at Mobile, except for 
hospitalizations in New Orleans, Biloxi, and Gulfport 
(another subsidiary of the Biloxi VAMC).  The remaining 
treatment records should be obtained.  

Next, the veteran must be afforded an examination, with the 
claims file for review.  In this regard, in order to trigger 
an examination, the record "need only (1) contain competent 
evidence that he has persistent or recurrent symptoms of 
[the] disease and (2) indicate that those symptoms may be 
associated with his active military service."  Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); see also 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  At his hearing before 
the undersigned in September 2003, the veteran described two 
injuries involving the left ankle area, one when got the heel 
of his boot caught in a runaway vehicle, and the other when 
he sustained a shell fragment wound to the left heel due to 
friendly fire.  He said because it was friendly fire, he did 
not report the accident.  Service medical records do show a 
retained metallic fragment in the veteran's left heel 
disclosed on X-rays in May 1970.  Because of the close 
anatomic location, the Board is of the opinion that the 
examination should also consider whether any of the veteran's 
symptomatology is due to the retained foreign body shown in 
service, as well as the ankle sprain.  In this regard, his 
current symptoms involve the foot and ankle, and in service, 
records of follow-up treatment for his ankle sprain refer to 
"recheck foot injury."  

With respect to the left knee, the veteran contends that he 
had a large boil on that knee, and injured the knee when he 
fell on the boil.  Service medical records show that in 
February 1970, the veteran fell and injured an unspecified 
knee.  When seen later, it was noted that the injury was to 
the right knee.  (Service connection for a right knee 
disorder was denied in an unappealed June 1986 rating 
decision.)  Three days later, it was reported that he 
complained of his left knee, and he underwent incision and 
drainage; that same day, he was discharged to duty, against 
medical advice.  Although it appears that the reference to 
the left knee may have been in error, the examination should 
also address whether he has any residuals of such an injury 
to the left knee.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should undertake all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) for the reopened claim 
for service connection for a left ankle 
disability.  See also 38 C.F.R. § 3.159 
(2004).  Specifically, the veteran should 
be notified of the evidence and 
information necessary to substantiate his 
reopened claim.  Such notice should inform 
him of the respective obligations that he 
and VA bear in the production or obtaining 
that evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  

2.  The RO should obtain all outstanding 
VA treatment records pertaining to the 
left ankle and left knee.  Specifically, 
all records of treatment from the 
Montgomery VAMC from October 1970 to 
approximately 1979 (when the veteran 
transferred to the Mobile OPC); and from 
the Mobile OPC from the date of transfer 
to April 1979.  Records of treatment in 
the Biloxi VAMC system, to include the 
Mobile OPC, dated from January 1984 to 
December 1990; from January 1992 to August 
2000; and from January 2003 to the present 
should be obtained.

3.  The veteran should be afforded an 
appropriate VA examination to identify the 
nature and etiology of any current left 
ankle disability, including footdrop, and 
of a left knee disability.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner is requested to 
render opinions as to the current 
diagnosis(es) of a condition involving the 
left ankle, including footdrop, and 
whether, based on examination findings, 
review of historical records, and medical 
principles, it is at least as likely as 
not that the currently shown condition is 
related to service.  The examiner should 
specifically comment on whether the sprain 
shown in April 1970, or the retained 
metallic body, shown on X-rays in May 
1970, caused any or all of the veteran's 
current symptoms.  

As to the left knee, the examiner is 
requested to provide an opinion as to 
whether the veteran has a current left 
knee disability which is etiologically 
related to service, including to a 
February 1970 knee injury.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a left ankle 
disability on a de novo basis, as well as 
the claim for service connection for a 
left knee disability.  If either claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


